Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with an attorney John F. Rollins on August 23, 2021.
The application has been amended as follows:
On line 14 of claim 12, “causing base liquid to flow thru the base liquid flow passage;” will read --causing the base liquid to flow thru the base liquid flow passage;”.
On line 10 of claim 21, “providing a supply of base liquid in a container” will read --providing a supply of the base liquid in a container--.
On line 3 of claim 26, “the lower cap assembly further including’’ will read --the lower cap portion further including--.
On lines 5-6 of claim 27
On lines 5-6 of claim 29, “within the upper cap assembly,” will read -- within the upper cap portion,--.
Replace the entire of claim 30 with --30. (Currently amended) The method of claim 21, further comprising the step of providing a filtration assembly configured to filter the base liquid prior to flow into the additive module containing space, the filtration assembly and the additive module containing space being configured to provide for flow of the base liquid from the container through the additive module containing space in a uniform direction.--.

Reasons for Allowance
Claims 1-11 are cancelled.
Claims 12-31 are allowed.
Applicant’s amendments to the independent claim 12 to further include the method comprising: “installing the additive delivery system on the container containing the supply of base liquid;
metering the additive thru the at least one metering port to form a mixture of the additive and the base liquid, wherein the metering results from the base liquid flowing through the base liquid flow passage; 
dispensing the mixture of the base liquid and the additive from the dispensing spout; and3Attorney Docket No. CIRKUL.00041 
15/791,349 - Response to Office Action of 05 FEB 2021	preventing backflow of the base liquid into the container with the one-way valve in the additive delivery system.”
independent claim 21 to further include the method comprising: “installing the additive delivery system on the container containing the supply of base liquid;
in response to the base liquid flowing through the base liquid flow passage, causing the additive to flow thru the at least one metering port to form a mixture of the additive and the base liquid; 
dispensing the mixture of the base liquid and the additive from the dispensing spout; and 
preventing backflow of the base liquid into the container with the one-way valve in the additive delivery system.”
The amendments of the independent claims 12 and 21 have overcome the prior art of record and search. The combination of Roth et al in view of Berger is not sufficient to render the claims prima facie obvious. Examiner can find no motivation to modify Roth to obtain the claimed invention.  Modifying Roth to obtain the claimed invention would require impermissible hindsight. Furthermore, to modify Roth to obtain the claimed invention would destroy the workability of Roth.  Therefore, allowance of Claims 12-31 is indicated because the prior arts of record do not show or fairly suggest the claimed limitations as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827.  The examiner can normally be reached on Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761